Citation Nr: 9928812	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for dental trauma.

2.  Entitlement to an increased (compensable) rating for 
service-connected residuals of a right inguinal 
herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to May 
1987.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware that denied the veteran's claim of entitlement to 
service connection for dental trauma and denied an increased 
(compensable) evaluation for his service-connected residuals 
of a right inguinal herniorrhaphy.  A notice of disagreement 
was received in January 1998.  A statement of the case was 
issued in January 1998.  A substantive appeal was received 
from the veteran in January 1998.  A hearing was held before 
a member of the Board at the RO in June 1999. 


FINDING OF FACT

The veteran has a defective #9 tooth as a result of an injury 
sustained in service.


CONCLUSION OF LAW

Service connection is established for dental trauma to tooth 
#9.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.381 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for dental trauma 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The veteran and his representative contend, in substance, 
that service connection is warranted for dental trauma.  
During a June 1999 hearing before a member of the Board at 
the RO, the veteran testified that at some point during his 
active duty service, he damaged a tooth when he was hit in 
the mouth with a paint can.  He noted that a little cap was 
put on the tooth at the time, and that he currently has a 
full cap on the tooth.  (The undersigned Board member during 
the hearing observed that the left front incisor tooth had a 
cap.)  

A review of the veteran's service medical records reflects 
that he was seen in July 1985 subsequent to being hit on the 
#9 tooth with a paint can.  He was subsequently diagnosed 
with a fractured #9 tooth, and these records reflect that he 
treated for the fractured tooth.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
With regard to dental conditions, each missing or defective 
tooth and each disease of the investing tissues will be 
considered separately, and service connection will be granted 
for disease or injury of individual teeth and investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a) (1998).  As to 
each noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  

Replaceable missing teeth are not disabling conditions, and 
may be considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (1998).  If a dental 
condition is due to service trauma, the veteran is entitled 
to VA outpatient dental treatment (for the specific dental 
condition due to trauma) as often as may be found necessary, 
regardless of when an application for such treatment is 
filed. 38 U.S.C.A. § 1712(a)(1)(C) (West 1991 & Supp. 1999); 
38 C.F.R. § 17.161(c) (1998).

The Board points out that effective June 8, 1999, the 
forgoing regulations were combined into a new version of 
38 C.F.R. § 3.381, but there has been no substantive change 
in the legal provisions which would effect the present case.  
See 64 Fed. Reg. 30392 (1999).  

In this case, it is clear that the veteran suffered dental 
trauma in service when he was hit in the #9 tooth with a 
paint can in July 1985.  Further, the Board finds his 
testimony credible to the effect that he currently wears a 
cap on the tooth due to the residual disability of the 
trauma.  As such, the Board finds that that service 
connection for dental trauma to tooth #9 is warranted.  


ORDER

Service connection for dental trauma to tooth #9 is granted.  


REMAND

The veteran and his representative contend, in substance, 
that the veteran's service-connected residuals of a right 
herniorrhaphy are more disabling than currently evaluated.  
The Board finds that the veteran has submitted evidence that 
is sufficient to justify a belief that this claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v 
Derwinski, 1 Vet. App. 78 (1990); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, VA has a duty to assist him 
in the development of facts pertinent to his claim. Id.

The Board initially notes that this disability is rated as 
noncompensable under 38 C.F.R. § 4.115, Diagnostic Code 7338 
(1998), which contemplates a remedial hernia or one that is 
small, reducible, or without true hernia protrusion, while a 
10 percent evaluation contemplates a postoperative hernia, 
which is recurrent, readily reducible, and well supported by 
truss or belt.  

The Board points out that this disability could also be rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998); a 10 
percent rating under this code contemplates superficial scars 
that are tender and painful on objective demonstration.  The 
Board notes that during the June 1999 hearing before a member 
of the Board at the RO, the veteran testified that he has a 
right inguinal herniorrhaphy scar that is tender and painful.  
The Board finds that in order to comply with the duty to 
assist doctrine, a VA scar examination should be accomplished 
in order to gather additional objective evidence with respect 
to the current nature of the veteran's service connected 
residuals of a right inguinal herniorrhaphy, particularly the 
herniorrhaphy scar.

Finally, the Board notes that the veteran has reported 
receiving relatively recent treatment at the VA Medical 
Center (VAMC) in Wilmington, Delaware, and the reports of 
this treatment are not currently of record.  These reports 
are constructively of record and should be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the above, these claims are hereby REMANDED to 
the RO for the following action :


1.  All VA treatment records of the 
veteran, which are not currently in the 
claims file should be obtained and 
associated with the claims file, 
specifically those from the Wilmington, 
Delaware VAMC.

2.  The RO should inform the veteran of 
the provisions of 38 C.F.R. § 3.655 
(1998) and then a VA examination of the 
veteran should be scheduled in order to 
ascertain the current nature of the 
veteran's service connected right 
inguinal herniorrhaphy including the 
scar.  It is requested that findings with 
respect to tenderness and pain associated 
with this scar be documented, in addition 
to all other findings.  The claims file 
should be provided to the examiner.

3.  Thereafter, the RO should review the 
claim for entitlement to an increased 
(compensable) evaluation for the 
veteran's service connected residuals of 
a right herniorrhaphy, giving 
consideration to the evidence of record 
and the applicable law and regulations.

After review by the RO, a supplemental statement of the case 
should be issued and the case returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals







